DETAILED ACTION
	Applicant’s response, filed 7 March 2022 has been entered.
	Claim(s) 1-20 are currently pending. 
	Rejection of claim(s) 3-4, and 10-17 under 35 U.S.C. §112(b) has/have been withdrawn in light of claim amendment(s) contained in Applicant’s response.
Response to Arguments
Applicant's arguments filed 7 March 2022 have been fully considered but they are not persuasive. 
Applicant requests reconsideration and withdrawal of these rejections because Wendt has not been established as prior art and none of the cited references, whether taken alone or in proper combination, describes or suggests all of the features of amended independent claims 1 and 18. 
For example, the present application has a priority date of March 13, 2019. Wendt's PCT application was first filed on November 18, 2019, which falls after the priority date of March 13, 2019. Although Wendt claims priority to an earlier EP application, the Office Action does not establish that Wendt is entitled to the date of the EP application for prior art purposes. Thus, based on the information set forth in the Office Action, Wendt is not prior art to the present application.
Although there is a typographical error listing the incorrect USPGPUB number for Wendt et al. as US 2021/0304619, the correct USPGPUB number (US 2019/0139419) is listed in the PTO-892 dated 21 December 2021. Wendt et al. (US 2019/0139419) has a foreign priority date of 6 November 2017. In light of this error this office action will be made non-final. 

Applicant’s above arguments with respect to claim 1 have been considered but are moot because the arguments are directed toward the amended limitations of the claim. Please see new grounds of rejection detailed below. 
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: “The processor 130 calculates at least one of a size and a length of the group including the new vehicle, and determines whether to divide the group into the first group and the second group depending on whether the at least one satisfies the predetermined condition” it unclear if “the at least one of” (see [0143]) it is unclear if this passage refers to at least one of the groups satisfying one of the conditions, or both conditions; or both of the groups satisfying at least one of the conditions, or both conditions; or the group including the first vehicle satisfying at least one of the conditions, or both conditions; therefore the language of the passage is not written in full, clear, concise, and exact terms. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended claim 8 recites “the processor determines whether to divide the group into the first group and the second group based on occurrence of an event”, there insufficient support for this limitation in the application as originally filed. 
“processor calculates at least one of a size and a length of the group including the new vehicle, and determines whether to divide the group into the first group and the second group based on occurrence of the event”, there insufficient support for this limitation in the application as originally filed. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Amended claim 8 recites “the processor determines whether to divide the group into the first group and the second group based on occurrence of an event” but fails to make clear what the event is, such that a person of ordinary skill in the art would not be reasonably apprised of what is being claimed, rendering the claim indefinite. 
Claim(s) 9 depend(s) upon claim 8, incorporating all of the limitation thereof, and is/are therefore rejected under the same rationale. 
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to Claim 9 recites “divide the group into the first group and the second group based on occurrence of the event”, but fails to make clear what the event is, such that a person of ordinary skill in the art would not be reasonably apprised of what is being claimed, rendering the claim indefinite. 
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 19 recites “controlling the at least one based on the moving scenario”, the meaning of the passage is unclear such that a person of ordinary skill in the art would not be reasonably apprised of what is being claimed, rendering the claim indefinite. Please also see objection to the specification detailed above. 
Claim(s) 20 depend(s) upon claim 19, incorporating all of the limitation thereof, and is/are therefore rejected under the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mudalige (US 2010/0256852) modified by Wendt et al. (US 2019/0139419).
In regard to claim 1: Mudalige discloses a vehicle control device for controlling a vehicle (see [0054]) comprising: a communication unit configured to communicate with group vehicles included in a group (see [0054]); and a processor configured to transmit vehicle travel information of the vehicle via the communication unit so that platooning with the group vehicles is performed (see [0081]), wherein when a new vehicle is included in the group or scheduled to be included, the processor determines an order number at which the new vehicle should be positioned in the group (see [0087]), and controls the communication unit so that the new vehicle is positioned at the order number (see [0081], [0085]); Mudalige does not disclose wherein the processor is further configured to: divide the group into a first group including the new vehicle and a second group not including the new vehicle, and determine a first leader vehicle of the first group and a second leader vehicle of the second group, and wherein the first group performs platooning based on first vehicle travel information provided by the first leader vehicle of the first group, and the second group performs platooning based on second vehicle travel information provided by the second leader vehicle of the second group; however Mudalige does disclose a system and method capable of reconfiguring a platoon of vehicle between a side-by-side formation and an single column formation (see [0076]), as well as dynamic platoon control, wherein vehicles may join and leave the platoon of vehicles (see [0127]), at least suggesting that individuals and groups within the platoon may be controlled separately to affect different formations and travel plans; Wendt et al. discloses a system and method of controlling vehicles as part of a platoon or platoons dynamically in order to adapt to a changing number of vehicles (see [0006]), wherein the processor is further configured to: divide the group into a first group including the new vehicle and a second group not including the new vehicle, (see [0022], [0023], and [0025]), and determine a first leader vehicle of the first group and a second leader vehicle of the second group, (see [0025]), and wherein the first group performs platooning based on first vehicle travel information provided by the first leader vehicle of the first group, and the second group performs platooning based on second vehicle travel information provided by the second leader vehicle of the second group (see [0025] and [0010]); therefore it would been obvious to a person of ordinary skill in the art at the time to modify the disclosure of Mudalige with the teachings of Wendt et al. as doing so amounts to use of a known technique to improve similar devices and methods in the same way.
In regard to claim 2: Mudalige modified teaches the vehicle control device of claim 1, wherein the processor determines the order number based on the new vehicle (see Mudalige [0087]), and the order number is determined differently depending on the new vehicle (see [0087]).
In regard to claim 3: Mudalige modified teaches the vehicle control device of claim 2, wherein the processor determines an expected fuel savings amount expected at a time of platooning of the group vehicles and the new vehicle (see Mudalige [0134], [0144], and [0075]), and determines the order number by using the expected fuel saving amount (see [0075], [0076]).
In regard to claim 4: Mudalige modified teaches the vehicle control device of claim 3, wherein the processor selects any one order number at which the fuel saving (see Mudalige [0132]).
In regard to claim 5: Mudalige modified teaches the vehicle control device of claim 2, wherein the processor determines the order number based on at least one of position, speed, type, size and length of the new vehicle (see Mudalige [0128] and [0130]).
In regard to claim 6: Mudalige modified teaches the vehicle control device of claim 1, wherein the processor (see Wendt et al. [0007], [0025]).
In regard to claim 7: Mudalige modified teaches the vehicle control device of claim 6, wherein the processor determines at least one of a leader vehicle of the first group and a leader vehicle of the second group (see Wendt et al. [0025]), and controls the communication unit so that platooning is performed by the determined leader vehicle (see [0010]).
In regard to claim 8: Mudalige modified teaches the vehicle control device of claim 6, wherein the processor determines whether to divide the group into the first group and the second group based on the occurrence of an event (see Wendt et al. [0022] and [0023]).
	In regard to claim 9: Mudalige modified teaches the vehicle control device of claim 8, wherein the processor calculates at least one of a size and a length of the group including the new vehicle (see Wendt et al. [0022]), and determines whether to divide the group into the first group and the second group based on occurrence of the event (see [0022] and [0023]).
	In regard to claim 10: Mudalige modified teaches the vehicle control device of claim 1, wherein the processor 36generates at least one moving scenario of the new vehicle and the group vehicles for which the new vehicle is positioned at the order number (see Mudalige [0127]) and controls the communication unit so that the new vehicle moves according to the at least one moving scenario (see [0128]).
In regard to claim 13: Mudalige modified teaches the vehicle control device of claim 10, wherein when generating the moving scenario, the processor sets a sub-leader vehicle leading a sub-group (see Wendt et al. [0023], [0006], [0025]) and a sub-follower vehicle that follows the sub-leader vehicle (see [0023]), and controls the communication unit so that the sub-group performs platooning according to the moving scenario(see [0023], [0025]).
	In regard to claim 14: Mudalige modified teaches the vehicle control device of claim 13, wherein when the sub-group is set, the processor limits the transmitting of the vehicle travel information to the sub-follow vehicle (see Wendt et al. [0024], [0028]).
In regard to claim 15: Mudalige modified teaches the vehicle control device of claim 14, wherein the processor resumes the transmitting of the vehicle travel information to the sub-follow vehicle when the sub-group is released (see Wendt et al. [0012], [0013]). 
	In regard to claim 16: Mudalige modified teaches the vehicle control device of claim 14, wherein the processor releases the sub-group based on a distance (see Wendt et al. [0015]).
	In regard to claim 17: Mudalige modified teaches the vehicle control device of claim 10, wherein the processor selects any one of the group vehicles as a sub-leader vehicle based on at least one of a position, type, height, length, and speed of each group vehicle (see Wendt et al. [0010]).
In regard to claim 18: Mudalige discloses  a control method of a vehicle control device for controlling a vehicle (see [0054]), the method comprising: transmitting vehicle travel information of the vehicle so as to cause a platooning with group vehicles included in a group (see [0081]); determining the order number at which the new vehicle should be positioned in the group when a new vehicle is included in the group or scheduled to be included (see [0087]); and controlling at least one of the new vehicle and the group vehicles so that the new vehicle is positioned at the order number (see [0081], [0085]); Mudalige does not disclose wherein the control method further comprises: dividing the group into a first group including the new vehicle and a second group not including the new vehicle, and determining a first leader vehicle of the first group and a second leader vehicle of the second group, and wherein the first group performs platooning based on first vehicle travel information provided by the first leader vehicle of the first group, and the second group performs platooning based on second vehicle travel information provided by the second leader vehicle of the second group; however Mudalige does disclose a system and method capable of reconfiguring a platoon of vehicle between a side-by-side formation and an single column formation (see [0076]), as well as dynamic platoon control, wherein vehicles may join and leave the platoon of vehicles (see [0127]), at least suggesting that individuals and groups within the platoon may be controlled separately to affect different formations and travel plans; Wendt et al. discloses a system and method of controlling vehicles as part of a platoon or platoons dynamically in order to adapt to a changing number of vehicles (see [0006]), wherein the control method further comprises: dividing the group into a first group including the new vehicle and a second group not including the new vehicle, (see [0022], [0023], and [0025]), and determining a first leader vehicle of the first group and a second leader vehicle of the second group, (see [0025]), and wherein the first group performs platooning based on first vehicle travel information provided by the first leader vehicle of the first group, and the second group performs platooning based on second vehicle travel information provided by the second leader vehicle of the second group (see [0025] and [0010]); therefore it would been obvious to a person of ordinary skill in the art at the time to modify the disclosure of Mudalige with the teachings of Wendt et al. as doing so amounts to use of a known technique to improve similar devices and methods in the same way.
	In regard to claim 19: Mudalige modified teaches the control method of claim 18, wherein the controlling of the at least one of the new vehicle and the group vehicles comprises: generating at least one moving scenario of the new vehicle and the 38group vehicles for which the new vehicle is positioned at the order number (see Mudalige [0127]); and controlling the at least one based on the moving scenario (see [0128]).
	In regard to claim 20: Mudalige modified teaches the control method of claim 19; wherein the controlling of the at least one of the new vehicle and the group (see Wendt et al.  [0023], [0006], [0025]) and a sub-follow vehicle following the sub-leader vehicle (see [0023]); and controlling the sub-leader vehicle so that the sub-group performs a platooning according to the moving scenario (see [0023], [0025]).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mudalige (US 2010/0256852) modified by Wendt et al. (US 2019/013419) as in claim 1 above, and further in view of Yoon et al. (US 2019/0079540).
	In regard to claim 11: Mudalige modified teaches the vehicle control device of claim 10, wherein the communication unit performs communication with a display provided in the vehicle (see Mudalige [0121]); Mudalige modified does not teach and the processor controls the communication unit such that a guidance video guiding the moving scenario is displayed on the display; however Mudalige discloses providing guidance to an operator of a platooning vehicle, at least suggesting that guidance could be provided to an operator (see [0121]); Yoon et al. teaches a method of controlling a platoon of vehicle (see Abstract), including a display (see [0176]) wherein the processor controls the communication unit such that a guidance video guiding the moving scenario is displayed on the display (see [0076], [0176] and [0238]), therefore it would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate the teachings of Yoon et al. with the disclosure of Mudalige et al. as doing so amounts to use of a known technique to improve similar devices or methods in the same way. 
	In regard to claim 12: Mudalige modified teaches the vehicle control device of claim 11, wherein the processor modifies the moving scenario based on a user (see Yoon et al. [0091], [0052]), and controls the communication unit so that the at least one moves according to the modified moving scenario (see [0052], [0053]).
Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 6:00 am to 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Andy Schneider/
Examiner, Art Unit 3669	

/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669